   Case 1:19-cv-20071-RBK Document 7 Filed 07/29/21 Page 1 of 4 PageID: 123




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
AARON REED,                               :
                                          :
            Petitioner,                   :   Civ. No. 19-20071 (RBK)
                                          :
      v.                                  :
                                          :
DAVID E. ORTIZ,                           :          OPINION
                                          :
            Respondent.                   :
_________________________________________ :

ROBERT B. KUGLER, U.S.D.J.

        Petitioner, a federal inmate incarcerated at FCI Fort Dix, has filed a Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1.) Respondent filed an Answer, (ECF

No. 6.), and Petitioner did not file a reply. For the following reasons, the Court will deny the

Petition.

                                     I.      BACKGROUND

        As set forth in the Court’s earlier Opinion:

               In his pleading, Petitioner contends that his 96-month federal
               sentence should be running concurrently with his 18-month
               Pennsylvania state sentence. Petitioner maintains that it was the
               intent of his federal sentencing court, to have his federal sentence
               run concurrently with his state sentence, so that he served no more
               than 96 months in prison. Petitioner avers that “Pennsylvania is not
               honoring the [federal court’s] intent” that the sentences run
               concurrently, and has instead lodged a detainer against Petitioner,
               intending for Petitioner to serve his 18-month state sentence
               consecutively.

               Petitioner sets forth a number of challenges, but ultimately seeks
               two forms of relief: (1) have this Court “restructure” his federal
               sentence and release him 18 months early, so as to comport with the
               sentencing court’s intent that he serve 96-months cumulatively; or
               (2) declare his state sentence and detainer unconstitutional or
               invalid, or otherwise change sentence to run concurrently with his
               federal sentence.
   Case 1:19-cv-20071-RBK Document 7 Filed 07/29/21 Page 2 of 4 PageID: 124




(ECF No. 4 (citation omitted).)

           At screening, the Court dismissed the claims challenging his state sentence for lack of

jurisdiction. (Id. at 2.) The Court allowed Petitioner’s claims related to the computation of his

federal sentence to proceed. Respondent filed an Answer, (ECF No. 6.), and Petitioner did not file

a reply.

                         II.    STANDARD OF REVIEW & JURISDICTION

           “Habeas corpus petitions must meet heightened pleading requirements.” McFarland v.

Scott, 512 U.S. 849, 856 (1994). A petition must “specify all the grounds for relief” and set forth

“facts supporting each of the grounds thus specified.” 28 U.S.C. § 2254 Rule 2(c) (amended Dec.

1, 2004), applicable to § 2241 petitions through Habeas Rule 1(b). A court addressing a petition

for writ of habeas corpus “shall forthwith award the writ or issue an order directing the respondent

to show cause why the writ should not be granted, unless it appears from the application that the

applicant or person detained is not entitled there.” 28 U.S.C. § 2243.

           Thus, “[f]ederal courts . . . [may] dismiss summarily any habeas petition that appears

legally insufficient on its face.” McFarland, 512 U.S. at 856. More specifically, a district court

may “dismiss a [habeas] petition summarily when it plainly appears from the face of the petition

and any exhibits . . . that the petitioner is not entitled to relief.” Lonchar v. Thomas, 517 U.S. 314,

320 (1996).

           Under 28 U.S.C. § 2241(c), habeas jurisdiction “shall not extend to a prisoner unless . . .

[h]e is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). The federal habeas statute requires that the petitioner be in custody “under the

conviction or sentence under attack at the time his petition is filed.” Lee v. Stickman, 357 F.3d 338,

342 (3d Cir. 2004) (quoting Maleng v. Cook, 490 U.S. 488, 490–91 (1989)).

                                                    2
   Case 1:19-cv-20071-RBK Document 7 Filed 07/29/21 Page 3 of 4 PageID: 125




       This Court has subject matter jurisdiction under § 2241 to consider the instant Petition

because Petitioner challenges the computation of his federal sentence on constitutional grounds,

and he was incarcerated in New Jersey at the time he filed the Petition. Jones v. Warden McKean

FCI, 714 F. App’x 166, 168 (3d Cir. 2017).

                                       III.   DISCUSSION

       Respondent contends that the Court should deny the Petition for Petitioner’s failure to

exhaust his administrative remedies. According to Respondent, Petitioner has never filed an

administrative remedy while in BOP custody. (ECF No. 6, at 4.)

       Although 28 U.S.C. § 2241 contains no statutory exhaustion requirement, a federal prisoner

may not ordinarily bring a § 2241 petition, challenging the execution of his sentence, until he has

exhausted all available administrative remedies. See, e.g., Callwood v. Enos, 230 F.3d 627, 634

(3d Cir. 2000). Courts require exhaustion for three reasons: “(1) allowing the appropriate agency

to develop a factual record and apply its expertise facilitates judicial review; (2) permitting

agencies to grant the relief requested conserves judicial resources; and (3) providing agencies the

opportunity to correct their own errors fosters administrative autonomy.” Moscato v. Federal

Bureau of Prisons, 98 F.3d 757, 761–62 (3d Cir. 1996); see also Gambino v. Morris, 134 F.3d

156, 171 (3d Cir. 1998); Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d Cir. 1988).

       Nevertheless, courts may excuse exhaustion where it would not promote these goals. See,

e.g., Gambino, 134 F.3d at 171 (finding that exhaustion is not required where petitioner

demonstrates futility); Lyons, 840 F.2d at 205 (noting that courts may excuse exhaustion where it

“would be futile, if the actions of the agency clearly and unambiguously violate statutory or

constitutional rights, or if the administrative procedure is clearly shown to be inadequate to prevent

irreparable harm”).



                                                  3
   Case 1:19-cv-20071-RBK Document 7 Filed 07/29/21 Page 4 of 4 PageID: 126




       With those principles in mind, according to the BOP’s records, Petitioner has never filed

an administrative remedy regarding his sentence, or on any other issue. (ECF No. 6-1, at 2, 9.)

Petitioner had the opportunity to respond to these allegations, but he never filed a reply. Further,

the Petition does not allege any facts that would permit the Court to find that exhaustion would be

futile, that requiring exhaustion would subject Petitioner to irreparable injury, or any other reason

to excuse exhaustion. Consequently, the Court will deny the Petition for Petitioner’s failure to

exhaust his administrative remedies.

                                       IV.     CONCLUSION

       For the foregoing reasons, the Court will deny the Petition. An appropriate Order follows.



Dated: July    27 , 2021                               s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      United States District Judge




                                                 4
